       Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 1 of 16 PageID #: 497




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


SAMANTHA CONNER                                                      PLAINTIFF


VS.                                                     CAUSE NO. 3:20CV57-MPM-RP


ALLTIN LLC,
JAMES E. BROOKS,
KEVIN CASTEEL
WILLIE A. “SONNY” SANDERS, IN HIS OFFICIAL CAPACITY AS THE DULY ELECTED
CONSTABLE OF LOWNDES COUNTY, AND WILLIE A. “SONNY” SANDERS IN HIS
INDIVIDUAL CAPACITY,

                                                                             DEFENDANTS.

                       MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                          MOTION FOR SUMMARY JUDGMENT


           COMES NOW, Samantha Conner, by and through counsel, and in support of her Motion for

Summary Judgment would show the Court the following:

      I.      INTRODUCTION:

      Samantha Conner and her son were evicted from their home in Columbus, MS on February 19,

2019. Prior to their eviction, the Lowndes County Justice Court entered a judgment for past due rent

against Samantha in the amount of $926.00. (Exhibit A “Justice Court Judgment”). The judge did not

order the Conners to move out by a particular date and made no other legal or factual determinations.

While evicting the Conners, Defendant Constable Willie A. “Sonny” Sanders (hereinafter “Sanders”)

seized all of Samantha’s and her son’s possessions and refused to allow her to remove them from the

premises. Sanders then transferred all of Samantha’s and her son’s possessions to Defendants Alltin,

LLC, James E. Brooks, and Kevin Casteel.

                                                                                                   1
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 2 of 16 PageID #: 498




    After Sanders refused to let Samantha take her property with her, Kevin Casteel (hereinafter

“Casteel”), the property manager of Alltin, LLC, locked the Conners’s property in the home. Samantha

and her son were left with only the clothes on their backs and her vehicle. James E. Brooks (hereinafter

“Brooks”), the sole member/director of Alltin, had actual knowledge that Alltin, LLC, through

Casteel, had taken all of Samantha’s belongings and did not allow her to take them. Casteel, Brooks,

and Alltin (hereinafter “the Defendants”) claim that Mississippi law allowed them to take and keep

every worldly possession from the tenants they evict, including from the Conners. There was no pre-

seizure or post seizure hearing to determine the ownership or value of Samantha’s property, nor did

the Defendant use the State’s processes for the execution of a money judgment. Simply put, the

Defendants stole the Conners’s property and did with it as they pleased, as if it were the Defendants’

own property.

    Constable Sanders seized Samantha’s belongings pursuant to a warrant issued by the clerk of the

justice courts of Lowndes County. (Exhibit B “Warrant of Removal”). By its plain language, the

Warrant of Removal in this case ordered Sanders to remove Samantha and her belongings from the

unit so as to return the landlord to physical possession of the apartment. It did not command Sanders

to take possession of all of Samantha’s personal property and then to transfer that property to the

Defendants. Thus Sanders, who is clearly a State actor, took Samantha’s property without warrant or

compensation and transferred all of it to the Defendants without legal right. This was an

unconstitutional taking of private property by the State without compensation and a violation of

fundamental rights that are protected by the United States Constitution.

    II.     PROCEDURAL POSTURE:

    Samantha began renting her apartment at Chateaux Hills Apartments in Columbus, MS in

November of 2016. In November of 2018 she fell behind on rent. This lapse in rent payment led to

her eviction, the issuance of a Warrant of Removal, and the unlawful seizure and conversion of her

                                                                                                      2
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 3 of 16 PageID #: 499




property. The judgment of eviction against her and the right of her landlord to take back physical

possession of the apartment due to her non-payment of rent is not contested here -- only the unlawful

seizure and conversion of her property when she was physically removed from her home.

   On February 17, 2020, Samantha filed her Complaint for Declaratory Judgment that Miss. Code

Ann. §89-7-35 violates the 14th Amendment to the United States Constitution, for Damages for

Violation of 42 U.S.C. §1983, for Conversion of Personal Property, Invasion of Privacy, Negligent

Infliction of Emotional Distress, and for Special Damages. (Doc #1). The original complaint was

amended April 10, 2020 to add Sanders as a defendant in his personal and official capacity. (Doc #25).

The complaint was further amended on June 17, 2020 to add challenges to the constitutionality of

Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45, which when applied together violate the

5th and 14th amendments to the United States Constitution. (Doc #51).

   Miss. Code Ann. §89-7-1, et seq. and Miss. Code Ann. §89-8-1, et seq. govern the landlord tenant

relationship in the State of Mississippi. The text of the statutes challenged in this case are provided

here as a foundation to the discussion of the constitutionality of Miss. Code Ann. §89-7-31, §89-7-35,

§89-7-41, and §89-7-45 as written and as applied in this case.

   1) Miss. Code Ann §89-7-31(2) is regarding the content of summonses in eviction proceedings.

       It states that the summons shall include the following language:

       “[a]t the hearing, a judge will determine if the landlord is granted exclusive possession
       of the premises. If the judge grants possession of the premises to the landlord and you
       do not remove your personal property, including any manufactured home, from the
       premises before the date and time ordered by the judge, then the landlord may dispose
       of your personal property without any further legal action.”

   2) Miss. Code Ann. §89-7-35(2) provides,

       “[i]f the summons complied with the requirements of Section 89-7-31(2) and if the
       tenant has failed to remove any of the tenant’s personal property, including any
       manufactured home, from the premises, then, if the judge has not made some other
       finding regarding the disposition of any personal property in the vacated premises, the
       personal property shall be deemed abandoned and may be disposed of by the landlord
       without further notice or obligation to the tenant.”
                                                                                                     3
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 4 of 16 PageID #: 500




    3) Miss. Code Ann. §89-7-41(2) states,

        “(2) If the summons complied with the requirements of Section 89-7-31(2) and if the
        tenant has failed to remove any of tenant’s personal property, including any
        manufactured home, from the premises, then if the judge has not made some other
        finding regarding the disposition of any personal property in the vacated premises, the
        personal property shall be deemed abandoned any may be disposed of by the landlord
        without further notice or obligation to the tenant.”

    4) Miss. Code Ann. §89-7-45, regarding stays of execution of the warrant of removal,
       states,

        “If a judgment of eviction is founded solely upon the nonpayment of rent and, at the
        time of the request for the warrant for removal the full and complete amount of rent
        due, including any late fees as provided in the rental agreement that have accrued as
        of the date of judgment, and the costs of the proceedings, have been paid to the person
        entitled to the rent, the magistrate shall not issue a warrant for removal. If the rent,
        late fees and costs have not been paid in full at the time of the request for the warrant
        for removal, the magistrate must immediately issue the warrant for removal unless the
        judge determines that, for good cause shown, a stay not to exceed three (3) days would
        best serve the interests of justice and equity. If it is shown that a stay is likely to result
        in material injury to the property of the person entitled to the rent, no stay shall be
        granted.”

        The above laws are unconstitutional as written and as applied in this case. They do not provide

adequate notice to tenants that their personal property will be systematically seized by state actors and

given to their landlords without recourse. The laws do not provide a specific time period between the

judgment of eviction and the moment of physical removal during which time the tenant may vacate

the property and avoid “abandoning” property that they are actively in possession of. The statute

includes no post-seizure hearing for tenants to attempt to recover property seized by the State and

transferred to landlords pursuant to these laws. For these reasons, Samantha requests the court to find

that because Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45 allow the State to seize

personal property without notice, without prior or post deprivation hearing, and without just

compensation, they violate the protections guaranteed to citizens of Mississippi by the United States

Constitution.



                                                                                                         4
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 5 of 16 PageID #: 501




    III.    SUMMARY JUDGMENT STANDARD

    Summary judgment should be granted if the movant shows that there is no genuine dispute as to

any material fact and that under those facts the movant is entitled to judgment as a matter of law.

FED. R. Civ. P. 56(a), Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629, 633 (5th Cir.

2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986), cert.

denied, 484 U.S. 1066, 108 S. Ct. 1028, 98 L. Ed. 2d 992 (1988)). After a proper motion for summary

judgment is made, the burden shifts to the non-movant to set forth specific facts to show that there

is a genuine issue that remains for trial or that the non-movant is entitled to judgment as a matter of

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986).

"Only disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary

will not be counted." Id., at 248. If the non-movant sets forth specific facts essential to his claim that

must be proven by trial, then a genuine issue is presented and summary judgment is improper. Celotex,

477 U.S. at 327.

    The facts are reviewed drawing all reasonable inferences in favor of the non-moving party. Allen,

204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist., 177 F.3d 351,

361 (5th Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1198 (5th Cir. 1995).

However, this is so only when there is "an actual controversy, that is, when both parties have submitted

evidence of contradictory facts." Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5th Cir. 1998). In the absence of proof, the

court does not "assume that the nonmoving party could or would prove the necessary facts." Little,

37 F.3d at 1075 (emphasis omitted).

    In the current case, viewing the evidence in favor of Sanders and Defendants, an evaluation and

analysis of the pleadings demonstrates that there are no genuine issues as to any material facts

                                                                                                        5
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 6 of 16 PageID #: 502




regarding the eviction and the seizure of Samantha’s property and that the parties agree about the

material facts underlying this dispute. The only question before the Court is one of law: given these

undisputed facts, whether Samantha is entitled to a judgment declaring that Miss. Code Ann. §89-7-

31, §89-7-35, §89-7-41, and §89-7-45 violate the 4th, 5th, and 14th amendments to the U.S. Constitution

and are void.

    IV.      UNDISPUTED MATERIAL FACTS

    In November of 2016, Samantha rented an apartment in Columbus, Mississippi from Defendant

Alltin, LLC (hereinafter “Alltin”) at the Chateaux Holly Hills Apartments. James E. Brooks is the

owner and sole member of Alltin. Defendant Kevin Casteel is the property manager of Chateaux

Holly Hills. For two years, Samantha resided in her apartment at Chateaux Holly Hills and seldom

interacted with Casteel -- the “on-the-ground” representative of Alltin and Brooks.

    On January 24, 2019 Casteel and/or Alltin and Brooks, doing business as “2LeaseNow,” sued

Samantha for non-payment of rent and demanded possession of her apartment. The Lowndes County

Justice Court summonsed Samantha to appear in person on February 6, 2019 to defend against the

eviction and $1633.00 in unpaid rent demanded by her landlords. The summons contained a statement

that read,

          *****AT THE HEARING, A JUDGE WILL DETERMINE IF THE LANDLORD
          IS GRANTED EXCLUSIVE PERMISSION OF THE PREMISES. IF THE
          JUDGE GRANTS POSSESSION OF THIS PREMISES TO THE LANDLORD
          AND YOU DO NOT REMOVE YOUR PERSONAL PROPERTY, INCLUDING
          ANY MANUAFACTURED HOME, FROM THE PREMISES BEFORE THE
          DATE AND TIME ORDERED BY THE JUDGE, THEN THE LANDLORD
          MAY DISPOSE OF YOUR PERSONAL PROPERTY WITHOUT ANY
          FURTHER LEGAL ACTION*****(SECTION 89-7-31 MS CODE)

(Exhibit C - Lowndes County Justice Court Summons.)

    Samantha paid January’s rent prior to the trial date. Nevertheless, at the February 6 trial, the

Lowndes County Justice Court entered a judgment against Samantha for February’s rent and court

costs in the amount of $926.00. The Court did not order Samantha to remove her property from the
                                                                                                     6
       Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 7 of 16 PageID #: 503




rental unit by a certain date. The Court simply granted eviction and a money judgment in favor of

Casteel/2LeaseNow for $926.00. (Exhibit A – Justice Court Judgment).

      On February 19, 2019 the Defendants requested and the Justice Court issued a Warrant of

Removal, which stated,

           “To the Sheriff or any Constable of said County: You are hereby commanded to
           remove (tenant) and all other persons from (leased premises address) and put
           (owner/landlord) in possession thereof, and of the goods and chattels, in lands and
           tenaments from said judgment rendered on (date) of (tenant) you cause to be made
           the costs of this suit; and make returnable of your proceedings to the undersigned.”

           (Exhibit B – Warrant of Removal).

      The next day, February 20, 2019, Constable Sanders executed the Warrant. He and Casteel went

to Samantha’s apartment together and demanded that she leave. Samantha tried to gather what

belongings she could carry but Casteel and Constable Sanders refused to allow her to remove anything

-- even her most personal possessions like birth certificates, diplomas, social security cards, bank

statements, medical records, old family photos, keepsakes, identifying documents, clothing, shoes, or

toys. Casteel and Constable Sanders refused to let her change out of her pajamas or to pack clothes

to take with her. Casteel and Constable Sanders would not allow her to take her laptop or her son’s

school issued laptop. Casteel and Constable Sanders took every earthly possession that held a memory

for Samantha and her son, almost all of which would have been exempt from execution as a matter

of law.1 Her son was not allowed to pack up his school books, football uniform, or Play Station which

he had purchased with his own hard-earned money from working after school. Casteel and Constable

Sanders refused to allow Samantha to take prescription medications she needed for serious illnesses.

She left with nothing. Even the comfort of her son’s presence was taken from her since he had to live

with a relative while Samantha tried for months to piece her life back together. She began by contacting

legal services in an attempt to recover what was taken from her.


1   Miss. Code Ann. §85-3-1

                                                                                                      7
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 8 of 16 PageID #: 504




   Within hours of the seizure of her property, Adrian Reynolds, an attorney with North Mississippi

Rural Legal Services, working on behalf of Samantha, contacted Brooks by email and phone to tell

him about the conversion of Samantha’s property and to demand it’s return. (Exhibit D –

Communication). Brooks told her to talk to Casteel. Casteel claimed that Samantha’s possessions now

belonged to him under Mississippi law.

   On March 1, 2019 current counsel, working on behalf of Samantha, demanded that Brooks and

Casteel return Samantha’s property. (Exhibit E – Letter and email to Brooks) Brooks was

nonresponsive. Casteel again claimed that Mississippi Law gave him the right to keep all of Samantha’s

possessions.

   V.      ARGUMENT

           A. The parties do not dispute the material facts relating to the seizure of Samantha’s
              personal property by the Constable and Casteel.

        The material facts relating to the seizure of Samantha’s personal property by Constable

Sanders and Casteel are agreed to by all parties. On February 6, 2019, the Lowndes County Justice

Court entered an order in the Defendants’ favor for $926.00 and eviction. Constable Sonny Sanders

executed the eviction on February 20, 2019. Id. Samantha was forced to immediately leave the

apartment complex. Id. Her possessions were locked in the home. Id. There was no further legal

determination for ownership of the property in the apartment. Id. The Defendants kept all of

Samantha’s property that was in the home after her removal. Id.

           B. As a matter of longstanding precedent, Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41,
              and §89-7-45 violate the Due Process Clause of the 5th Amendment as Applied to the
              States by the 14th Amendment to the United States Constitution.

   1. The 14th amendment to the U.S. Constitution guarantees notice and hearing regarding the
      disposition of property before its owner is deprived of it by a State actor.

   A fundamental principal of procedural due process of law is the state must provide prior notice

and hearing before depriving a person of her property. US Const. Amend. 14 Sec. 1. The challenged

                                                                                                    8
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 9 of 16 PageID #: 505




Mississippi statutes allow the State to seize a tenant’s personal property and to transfer title to the

landlord without a hearing regarding the seizure of the tenant’s personal property. The statute also

provides no post-deprivation hearing after the State has seized it. “The Constitutional right to be heard

is a basic aspect of the duty of government to follow a fair process of decision making when it acts to

deprive a person of his possessions.” Hall v. Garson, 468 F. 2d 845 (5th Cir. 1972).

    2. The U.S. Supreme Court has already determined that State seizures of property without a pre-
       deprivation hearing are unconstitutional.

    Almost forty years ago, the U. S. Supreme Court found that Florida’s and Pennsylvania’s pre-

judgment replevin statutes to be unconstitutional under facts similar to these. Fuentes v. Shevin, 407 U.S.

67 (1983). In Fuentes, the statutes in question authorized the summary seizure of personal property

under a writ of replevin. Neither statutes provided for notice of hearing prior to the seizure.

    The Court determined that the state statutes were unconstitutional because they did not provide

an actual opportunity for substantive hearing prior to the State seizing personal property in the

possession of one person upon application of another. Id. at 97. Regarding pre-deprivation notice, the

Court stated, “[f]or more than a century the central meaning of procedural due process has been clear:

‘Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that

right they must first be notified.’” Baldwin v. Hale, 1 Wall. 223,233 (1863) (emphasis added). See Widsor

v. McVeigh, 93 U.S. 274 (1876); Hovey v. Elliot, 167 U.S. 409 (1897); Grannis v. Ordean, 234 U.S. 385

(1914). It is equally fundamental that the opportunity to be heard “must be granted at a meaningful

time and in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552 (1965).” Fuentes, at 570-71.

It is axiomatic that the prior hearing provides a real test since the essential reason for the prior hearing

requirement is to prevent unfair and mistaken deprivation of property. “Due process is afforded only

by the kinds of ‘notice’ and ‘hearing’ that are aimed at establishing the validity, or at least the probable

validity, of the underlying claim against the alleged debtor before he can be deprived of his property….”


                                                                                                          9
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 10 of 16 PageID #: 506




Fuentes at 98 (citing Sniadach v. Family Financy Corp. 395 U.S. 337 (1969); Bell v. Burson, 402 U.S. 535

(1971); Goldberg v. Kelly, 397 U.S. 262 (1970).

    Like the replevin statute in Fuentes, Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45

do not to provide sufficient notice to tenants. Here, the notice does not clearly state that the property

in their physical possession will be owned by their landlord at the moment they are evicted. The

summons does not inform tenants that if the landlord wins the case for possession they could be

immediately evicted and no longer own their belongings. The summons does not adequately notify

tenants that the State may not only remove the tenant from the premises but also take all of their

possessions and transfer title of those possessions to their former landlord. Miss. Code Ann. Similarly

to the statutes declared unconstitutional in Fuentes, the Mississippi statute does not provide a pre or

post deprivation hearing specifically regarding ownership and possession of the tenant’s personal

property. The summons merely orders the tenant to appear in court to defend against the landlord’s

demand for physical possession of the rental unit, not to defend their ownership of their belongings.

§89-7-35. Finally, Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45 utterly fail to provide

a tenant with a meaningful opportunity to defend against this deprivation either before or after it

happens.

    3. The 5th Circuit has already held that seizures of a tenant’s personal property without adequate
       notice and hearing are unconstitutional.

    Applying Fuentes, the 5th Circuit declared Texas’ landlord lien law with similar prehearing seizures

unconstitutional. In Hall v. Garson, the defendants’ agent entered into Hall’s apartment and seized a

television set to satisfy an arrearage in rent. The defendants relied upon a Texas statute that granted

landlords a lien for rent arrearages on tenant’s personal property. The statutes allowed the landlord to

enforce that lien by peremptory seizure and retention of the property until the rent was paid. Hall v.

Garson, 468 F. 2d 845, 864 (5th Cir. 1972).


                                                                                                      10
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 11 of 16 PageID #: 507




    In finding the statute unconstitutional, the 5th Circuit stated that the Texas statute was defective

because there was “no requirement that the landlord first have the validity or the accuracy of his claim

impartially determined, or that a need for immediate seizure be present. Those decisions are left to the

operator himself to act upon with no prior opportunity for challenge by the possessor of the

property.” Id. Summarizing its holding in Fuentes, the Court stated that “[t]he Court found the

constitutional infirmity [for the Florida and Pennsylvania statutes] to be the complete absence of prior

notice and opportunity to be heard to the party in possession of the property, and held that such

violation of due process could be cured only by providing adequate safeguards at a meaningful time

and in a meaningful manner so as to obviate the danger of an unfair or mistaken deprivation of

property. Id. at 847-48. In the current case, Mississippi law similarly allows for State seizure of personal

property without any adjudication concerning the tenant’s personal property prior to seizure or after.


    4. The Mississippi Supreme Court has already indicated that State authorization of seizures of
       tenant property without notice and hearing are unconstitutional.

         In Bender v. North Meridian Mobile Home Park, 636 So. 2d 385 (Miss. 1994), the

Mississippi Supreme Court indicated that the attachment for rent statutes that allowed

landlords to seize a tenant’s personal property without notice and hearing would be

unconstitutional if properly challenged.2 In Bender, the defendant landlord locked the tenant

out of the rental unit, refused to return the personal property to the tenant, and sold the

tenant’s property. Id. at 386, 387. Because Bender, the tenant, failed to properly raise the

constitutionality of Mississippi’s attachment for rent statutes, the Mississippi Supreme Court



2 Following Bender, the Mississippi legislature amended the attachment for rent statues to require landlords seeking

attachment for rent to file a complaint in Justice Court, enter into a bond with sufficient sureties payable to the tenant in
a penalty equal to double the sum claimed to be due and conditioned to pay all damages that may be sustained by the
tenant plus costs should the landlord wrongfully take the tenant’s property. The attachment for rent statutes were also
amended to provide for immediate notice to the tenant when a court officer seizes property in execution of an
attachment writ, notifies them that the property will be sold on a date certain in order to satisfy the rent, and allows
them to contest the attachment in the Justice Court.

                                                                                                                          11
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 12 of 16 PageID #: 508




did not directly address their constitutionality. Id. at 389. The Court did state, however, that

“[i]f the question was properly before the Court, the Court would very likely find the

attachment for rent statutes unconstitutional because the statutes fail to provide notice and

hearing.” Bender at 389-390 citing Mississippi Chemical Corp. v. Chemical Const. Corp., 444 F. Supp.

925 (S.C. Miss. 1977) (declared attachment in chancery statutes and attachment at law statutes

unconstitutional); Keelon v. Davis, 475 F. Supp. 204 (S.D. Miss. 1979) (declared sequestration

statutes unconstitutional).

        Like the attachment statutes at issue in Fuentes, Hall, and Bender, Miss. Code Ann. §89-

7-31, §89-7-35, §89-7-41, and §89-7-45 do not provide adequate notice that the State will seize

all of the tenant’s personal property and do not provide for any hearing regarding the legality

of this seizure. The statutes merely revisit old ground that the Mississippi Supreme Court, 5th

Circuit Court of Appeals, and United States Supreme Court have already determined is

unconstitutional.


    5. Mississippi landlords already have access to a legal procedure for collecting judgments without
       unlawfully seizing tenant property.

    There is a procedure in place for landlords to collect money judgments for nonpayment of rent.

This procedure adheres to constitutional requirements and is a legal way for landlords to collect money

owed to them when tenants default. See Miss. Code Ann. §13-1-261 through §13-1-127 and

Mississippi Uniform Rule of Procedure for Justice Court Rule 2.28. Like all judgment creditors, a

landlord may, with notice and opportunity for hearing, cause the Sheriff or Constable to seize the

personal property of the debtor. See Miss. Code Ann. §11-35-1, §11-39-9, and §11-35-23. The landlord

may also garnish the debtor’s bank account and wages held by an employer. Id. Like all other creditors,

landlords and the State must follow procedures that comport with due process in order to collect

money judgments from tenants.

                                                                                                       12
     Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 13 of 16 PageID #: 509




              C. Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45 violate the 4th
                 Amendment to the United States Constitution.

         The 4th Amendment protects the right of citizens of the United States to be secure in their

persons, houses, papers, and effects, against unreasonable searches or seizures. US Const. Amend. 4.

The 4th Amendment states that no warrant shall issue, but upon probable cause, supported by Oath

or affirmation, and particularly describing the place to be searched, and the persons or things to be

seized. Id. The 4th Amendment applies to the issuance and execution of the Writ of Removal in this

case.

    The language of the Warrant in this case commands the Sheriff or Constable to:

         remove (tenant) and all other persons from (leased premises address) and put
         (owner/landlord) in possession thereof, and of the goods and chattels, in lands and
         tenaments from said judgment rendered on (date) of (tenant) you cause to be made
         the costs of this suit; and make returnable of your proceedings to the undersigned.

         (See Exhibit B - Warrant of Removal).

    The Warrant does not particularly describe “the place to be searched and the persons or things to

be seized.” It directs the State to exercise discretion in choosing what of the tenant’s property the

State will use to satisfy the “costs of the suit.” In this case, the State seized not only the goods and

chattels for the “costs of this suit” but ALL of the contents of Samantha’s home. The State appears

to justify that seizure under Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45.

    Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45 try to circumvent the 4th Amendment

by deeming “abandoned” all of the tenant’s property that is in the rental unit at the time of execution

of the Warrant3 even if the tenant is in actual, physical possession of it. If a person has actually

abandoned their personal property, they have no standing to complain of its search or seizure under


3 Specifically, the language of §89-7-31 states that if a tenant has failed to remove any of their personal property from the

premises at the time the Warrant of Removal is executed, and the judge has not made some other finding regarding the
disposition of any personal property in the vacated premises, the personal property shall be deemed abandoned and may
be disposed of by the landlord without further notice or obligation to the tenant.

                                                                                                                          13
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 14 of 16 PageID #: 510




the 4th Amendment. Abel v. United States, 362 U.S. 217, 240-241 (1960). However, “abandoned

property” has a particular definition in this context that does not include property that is in a person’s

actual possession and that the person is actively seeking to keep and protect.

    The 9th Circuit examined the definition of “abandoned” property in the case of United States v.

Nordling, stating that “[a]bandonment is a question of intent. The inquiry should focus on whether,

through words, acts or other objective indications, a person has relinquished a reasonable expectation

of privacy in the property at the time of the search or seizure. This determination is to be made in

light of the totality of the circumstances, and two important factors are denial of ownership and

physical relinquishment of the property.” United States v. Nordling, 804 F.2d 1466 (9th Cir. Cal.

November 25, 1986).

    It is undisputed that Samantha did not in fact abandon all of her personal belongings. Rather,

Samantha demonstrably made every effort and multiple demands to keep the property that was in her

possession at the time she was evicted. Samantha had no notice that the warrant of removal was going

to be executed on February 20, 2019. Samantha had no advance warning that not if she did not rmove

all of her belongings from the property before February 20, 2019 her property would be deemed

“abandoned” by her and that the State would then hand it over to her landlord. The constable acted

outside of the plain language of the warrant by seizing and then tendering possession of all of

Samantha’s belongings to the landlord and by refusing to let Samantha remove her belongings when

she asked to do so. Sanders violated well-understood 4th Amendment law by conducting this illegal

seizure of Samantha’s personal property.


            D. Sanders’s seizure of Samantha’s property without just compensation violated the
               Takings Clause of the 5th Amendment to the United States Constitution.

    The Takings Clause of the 5th Amendment, as applied to the states through the 14th Amendment,

guarantees citizens’ rights to procedural and substantive due process. The 5th Amendment protects

                                                                                                       14
    Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 15 of 16 PageID #: 511




citizens from deprivations of private property without just compensation. Knick v. Twp. of Scott, 138 S.

Ct. 1262 (2018). Here, Sanders entered Samantha’s home with a Warrant of Removal from the

Lowndes County Justice Court. Using Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45 as

his authority, he took every item she owned. He did not make an accounting of her property, did not

report its value to the court, did not auction the property, and ultimately did not compensate Samantha

for the value of her belongings. This is a clear violation of the Takings Clause of the 5th amendment

as applied to the States through the 14th Amendment to the U.S. Constitution.


           E. Conclusion

       Based on the undisputed facts in the pleadings and as set forth in this Memorandum in Support

of Plaintiff Samantha Conner’s Motion for Summary Judgment, Samantha has established as a matter

of law that Miss. Code Ann. §89-7-31, §89-7-35, §89-7-41, and §89-7-45, as written and as applied in

this case, are unconstitutional, that Sanders violated Samantha’s constitutionally protected rights to

due process, committed an unlawful seizure of her property without warrant, and took her property

without compensation. Samantha has also shown that as a matter of law, Brooks, Casteel, and Alltin,

L.L.C. unlawfully converted Samantha’s personal property after evicting her. Samantha respectfully

submits that she is entitled to summary judgment on these issues and asks that the Court grant the

relief requested in her Motion for Summary Judgment.

   Respectfully submitted this the 24th day of September 2020,

                                                       Samantha Conner



                                                       By: /s/Desiree C. Hensley
                                                       Desiree C. Hensley, MSB No. 102755
                                                       Jordan B. Hughes, MSB No. 104476
                                                       The University of Mississippi
                                                       School of Law
                                                       Civil Legal Clinic

                                                                                                     15
Case: 3:20-cv-00057-MPM-RP Doc #: 68 Filed: 09/27/20 16 of 16 PageID #: 512




                                        P.O. Box 111
                                        Oxford, Mississippi 38655
                                        (202)320-1307 (Desiree)
                                        (662) 701-0979 (Jordan)
                                        (662)915-7447 (fax)
                                        dhensley@olemiss.edu
                                        jbh@olemiss.edu




                                                                              16
